Citation Nr: 1336726	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for sleep apnea.

(The claims of entitlement to an extension of a temporary total rating beyond November 30, 2009; entitlement to increased evaluations for costochondritis, residual of rib trauma, left side, degenerative joint disease of the cervical spine, and adjustment disorder with mixed anxiety; and entitlement to a separate compensable evaluation for radiculopathy of the right upper extremity are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2002 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the Board in June 2003, November 2007 and June 2011.  Transcripts of these hearings are of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran testified before a Veterans Law Judge at a June 2011 hearing conducted at the RO.  However, the Veterans Law Judge that conducted the June 2011 hearing has since left the Board.  The Veteran was apprised of this by a letter and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded that he desired another hearing before the Board.  As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the him for the requested videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



